DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed November 5, 2020, has been received and entered.
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on November 5, 2020, is acknowledged.  The traversal is on the ground(s) that claims 1-17 and claims 18-20 encompass overlapping subject matter of separating a fermentation liquid broth containing bacterial cells at a first concentration into a cell-free permeate solution and a cell-containing suspension containing a second batch of bacterial cells at a second concentration, wherein the second concentration is larger than the first concentration, rupturing cell membranes of the second batch of bacterial cells within the cell-containing suspension to generate a homogenate, fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator, and obtaining the first protein-containing protein.  Therefore, Applicant argues that there would not be any additional search and/or examination burden on these overlapping subject matter.  In view of Applicant’s argument and upon further consideration, the restriction requirement is withdrawn.
Claims 1-20 are examined on the merits.

Information Disclosure Statement
The information disclosure statement filed December 23, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
  In particular, no copy has been provided of WO 2017/165244.

Claim Objections
Claims 2, 9, 11, 14, and 19 are objected to because of the following informalities:
Claim 2 is objected to because the recitation “between 10% to 95%” is grammatically incorrect, since a range would be between the lower limit and the upper limit.  The word “to” in the recitation should be replaced with “and.”
Claims 9, 11, and 14 are objected to because the recitation “one or series ion exchange columns” in line 6 is grammatically incorrect.  The word “of” should be inserted before the recitation “ion exchange columns” in line 6 of each of claims 9, 11, and 14.
Claim 19 is objected to because the recitation “from a from” in line 2 is grammatically incorrect.  This objection can be overcome by deleting “a from” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 12, 15, 16, and 18 are rendered indefinite by the recitation “protein-rich nutrient supplement.”  The definition of “protein-rich” is unclear.  It is unclear what protein content is required for the nutrient supplement to be considered “protein-rich,” particularly since the specification discloses one aspect of the invention in which a protein-rich nutrient supplement have a protein content of as low as about 10% (page 5, paragraph [0009]).  Since claims 1, 16, and 18 are indefinite, their corresponding dependent claims are rendered indefinite.  Therefore, claims 1-20 must be rejected under 35 U.S.C. 112(b).  For the purpose of applying prior art, any content of protein will be considered ‘protein-rich.’
Claim 1 is indefinite because it is unclear how the steps result in producing a “protein-rich nutrient supplement” as recited in the preamble of the claim.  It is unclear whether any product obtained from the steps of the claim, such as the “first protein-containing portion,” is the “protein-rich nutrient supplement.”  Since claim 1 is indefinite, then its dependent claims which do not provide clarification (claims 2, 4-11, 13, and 14) are rendered indefinite.  Therefore, claims 1, 2, 4-11, 13, and 14 must be rejected under 35 U.S.C. 112(b).
Claim 16 is indefinite because it is unclear how the steps result in producing a “protein-rich nutrient supplement” as recited in the preamble of the claim.  It is unclear whether any product obtained from the steps of the claim, such as the “first protein-containing portion,” is the 
Claim 18 is indefinite because it is unclear how the steps result in producing a “protein-rich nutrient supplement” as recited in the preamble of the claim.  It is unclear whether any product obtained from the steps of the claim, such as the “first protein-containing portion,” is the “protein-rich nutrient supplement.”  Since claim 18 is indefinite, then its dependent claims, claim 19 and 20, are rendered indefinite.  Therefore, claims 18-20 must be rejected under 35 U.S.C. 112(b).
Claim 20 is indefinite because it recites that the substrate comprises a list of components “and combinations thereof.”  As written, the substrate comprises all of the components recited and thus “and combinations thereof” would be necessary.  For the purpose of applying prior art, claim 20 will be interpreted as reciting, “wherein the substrates comprises carbohydrates, carboxylic acids, methanol, methane, carbon monoxide, carbon dioxide, hydrogen, syngas, or combinations thereof.”

Notice Re:  Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0338380. Listed on IDS filed 12/23/20) in view of Fencl (US 4,007,088).
	Simpson discloses a method for producing an animal feed comprising culturing a microorganism in the presence of a gaseous substrate to form microbial biomass, and producing animal feed from the microbial biomass (page 1, paragraph [0009]).  The microbial biomass is produced from the fermentation of gaseous substrates is particularly a suitable source of single cell protein (SCP) for use in animal feed (page 1, paragraph [0011]; paragraph [0001] for the full name corresponding to the abbreviation).  Thus the method of Simpson reads on a method of producing a protein-rich nutrient supplement (the SCP for use in animal feed) from fermentation process.
Clostridium ljungdahlii recognized in paragraph [0064] of the instant specification as anaerobic bacteria).  Typically, the culture is performed in a bioreactor, wherein the term “bioreactor” includes a culture/fermentation device consisting of one or more vessels, towers, or piping arrangements, and wherein the term “culture” is used interchangeably with the term “fermentation” (page 4, paragraph [0046]).  Further still, the culture is generally maintained in an aqueous culture medium that contains nutrients, vitamins, and/or minerals sufficient to permit growth of the microorganism, preferably wherein the aqueous culture medium is an anaerobic microbial culture medium (page 4, paragraph [0047]).  Therefore, when the microorganism is anaerobic bacteria (e.g. C. ljungdahlii), the method of Simpson comprises a first step of fermenting a gaseous substrate with an anaerobic bacteria in a fermentation vessel (the culture/fermentation device) containing a culture medium, which is the first step of instant claim 1 and reads on the first step of instant claim 16.
	Products may be separated or purified from a fermentation broth using any method or combination of methods known in the art (page 5, paragraph [0055]).  In certain embodiments, products are recovered from the fermentation broth by continuously removing a portion of the broth from the bioreactor, separating microbial cells from the broth (conveniently by filtration), and recovering one or more target products from the broth (page 5, paragraph [0055]).  Given that the microbial cells are removed from the fermentation broth, then the portion of the fermentation broth that is removed from the bioreactor reads on an amount of a fermentation liquid broth containing the microbial cells.  Therefore, when the method of Simpson is practiced 
	Simpson differs from instant claim 1 in that Simpson does not expressly disclose the following steps after of separation of the microbial cells from the broth (wherein the separated microbial cells reads on a ‘cell-containing suspension’):
	rupturing cell membranes of the second batch of anaerobic bacterial cells within the cell-containing suspension to generate a homogenate;
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator; and
	obtaining the first protein-containing portion.


	holding the cell-containing suspension containing the anaerobic bacterial cells in a cell-containing holding tank;
	delivering the cell-containing suspension from the cell-containing holding tank at a delivery rate to a rupturing device;
rupturing cell membranes of the anaerobic bacterial cells using the rupturing device to generate a homogenate; and
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using one or more fractionators.

	Similarly, Simpson differs from instant claim 18 in that Simpson does not expressly disclose the following steps after separation of the microbial cells from the broth (wherein the separated microbial cells reads on a ‘cell-containing suspension’):
 rupturing cell membranes of the second batch of bacterial cells within the cell-containing suspension to generate a homogenate;
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator; 
	obtaining the first protein-containing portion;
	wherein the first protein-containing portion has a protein content that is between 10% to 95%.


	Fencl discusses the background of their invention, which is the use of the protein of single-cell microorganisms, i.e. single cell protein, for human nutrition, wherein examples of single-cell microorganisms include yeasts, bacteria, and algae (column 1, lines 14-18).  The use of microorganisms as the source of proteins in nutrition is accompanied by some difficulties such as the lowered digestibility due to cell walls and the high content of nucleic acids which are deleterious to the human organism (column 1, lines 36-41).  Therefore, the invention of Fencl relates to a manufacturing process of native microbial protein with a low content of nucleic acids, the products being useful as food or feed (column 2, lines 19-21).  The process comprises disrupting single-cell microorganisms by forming a suspension of such microorganisms in an alkaline environment at pH 9-14 at a temperature between 0°C and 40°C (column 2, lines 22-27; claim 1 of Fencl).  The disruption of the microbial cells forms a homogenate having disrupted cells and nuclease (claim 1 of Fencl).  This reads on the fourth step (rupturing step) of instant claim 1, the second-to-last step (rupturing step) of instant claim 16, and the second step of instant claim 18.
	After the disruption of the microbial cells, but prior to precipitation of the protein, it is possible to improve the degradation of the ribonucleic acid by heating the nuclease together with the protein to 50-60°C for 20 minutes to 2.5 hours and precipitating the protein of the cell walls by acidification (column 2, lines 30-36; see step b of claim 1 of Fencl; column 2, lines 28-29 teaches precipitating the cell walls at pH 2-7 by acidification).  Cell walls are removed before or 
	Before the effective filing date of the claimed invention, it would have been obvious to have applied the steps of reducing the nucleic acid content of microbial protein of Fencl to the method of Simpson in which anaerobic bacteria (e.g. C. ljungdahlii) is used.  In particular, applying these steps of Fencl to the method of Simpson comprises:  after separating the anaerobic bacteria cells from the fermentation broth in the method of Simpson, disrupting the anaerobic bacteria cells to form a homogenate having disrupted cells and nuclease, removed the cell walls (reading on ‘protein-containing cell debris portion’) by centrifugation or filtration (reading on ‘fractionating the homogenate) to obtain the removed cell walls (reading on ‘protein-containing cell debris portion’) and protein dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’).  One of ordinary skill in the art would have been motivated to do this because Simpson discloses that their method may comprise additional steps, including a step of reducing the nucleic acid content of the microbial biomass, and centrifuging the microbial biomass (page 1, paragraph [0010]), and because Fencl teaches that the reduction of nucleic acid content in single cell protein (which the invention of Simpson is directed to, see paragraphs 
	Regarding instant claims 2, 18, and 19, Simpson teaches that the microbial biomass generally contains a large fraction of protein, such as more than 50%, more than 60%, more than 70%, or more than 80% protein by weight (paragraph [0016] on pages 1 and 2).  It would have been obvious that the protein dissolved in the supernatant or filtrate after cell wall removal is greater than the protein content of microbial biomass since the protein content of single-cell microorganisms is surround by the cell walls (column 2, lines 22-23).  Therefore, it would have been expected that protein content of the protein dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) is greater than the protein contents disclosed in paragraph [0016] of Simpson, including greater than the lowest range of more than 50%.  This substantially overlaps with the range of between 10% and 95% of instant claims 2 and 18.  Therefore, instant claims 2, 18, and 19 are rendered obvious.
	Regarding instant claim 3, Fencl teaches additional steps of precipitating the protein that is dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) by 
	Regarding instant claim 5, Simpson teaches that the examples of the anaerobic bacteria all produce acetate (or acetic acid) as a product of anaerobic respiration (page 2, paragraph [0022]; Table 1 on page 2), and the species that are amongst their preferred embodiments (including Clostridium ljungdahlii; paragraph [0029]) produce ethanol and acetate (or acetic acid) as main fermentation products (page 3, paragraph [0030]).  Therefore, the cell-free permeate of Simpson (page 5, paragraph [0055]) comprises at least ethanol and acetate (or acetic acid) as the fermentation products.  As such, Simpson in view of Fencl render obvious instant claim 5.

	Regarding instant claims 7 and 8, Fencl teaches that the cell disruption is accelerated by the addition of alkaline substances (pH 9-14).  It would have been prima facie obvious to have added the alkaline substance before the cell disruption is performed since its addition at that point in time still would be expected to accelerate the cell disruption.  An alkaline substance reads on a ‘pH-adjusting agent.’  The addition of the alkaline substance prior to cell disruption in the method rendered obvious by Simpson in view of Fencl meets instant claim 7 and 8.  Therefore, instant claims 7 and 8 are rendered obvious.
	Regarding instant claim 10-15, as discussed above with respect to instant claim 3, Fencl teaches additional steps of precipitating the protein that is dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) by adjusting the pH value to the isoelectric point, which can also be accomplished by the addition of enzymatically preparations, and then separating the protein precipitate from the liquid phase either by filtration or on the basis of the different specific weights (column 3, lines 29-40).  The step of separating the protein precipitate from the liquid phase by filtration reads on delivering the first protein-containing portion (the protein that is dissolved in the supernatant or filtrate) to a second fractionator (the filtration device), fractionating the first protein-containing portion into a second protein-containing portion (the protein precipitate) using the second fractionator, and collecting the second protein-containing portion.  Therefore, in performing the method of Simpson in view of Fencl (incorporating the steps of Fencl in the method of Simpson) which includes these additional prima facie obvious to repeat the filtration specifically by performing a filtration of the protein precipitate (reading on a ‘second protein-containing portion’) for a second time, since a repetition of a step would have been expected to improve the result of the step (filtration).  Therefore, instant claims 13-15 are rendered obvious.
	Regarding instant claim 16 and 17, the method of Simpson in view of Fencl differs from the claimed invention in that they do not expressly disclose that before the disruption of the microbial cells separated from the fermentation broth (reading on the claimed ‘cell-containing suspension’), the separated microbial cells are held in a cell-containing holding tank and then the separated microbial cells are delivered from the cell-containing holding tank at a delivery rate to the rupturing device (e.g. the glass-bead mills disclosed in column 2, lines 45-46 of Fencl).  However, as discussed above with respect to instant claims 7 and 8, Fencl teaches that the cell disruption is accelerated by the addition of alkaline substances (pH 9-14).  It would have been prima facie obvious to have added the alkaline substance before the cell disruption is performed since its addition at that point in time still would be expected to accelerate the cell disruption.  In order to do this, it would have been obvious to provide the separated microbial cells (‘cell-containing suspension’) in a cell-containing holding tank for pretreatment with the alkaline substance reading on a ‘pH-adjusting agent’ of instant claim 17 since the cell-containing holding tank would have permitted the mixing of the microbial cells with the alkaline substance.  Furthermore, it would have been obvious to then deliver this mixture to the glass-bead mill (reading on ‘rupturing device’) since it would have permitted before the cellular disruption step.  
	Regarding instant claim 20, as discussed above, instant claims 18 and 19 are rendered obvious.  Simpson teaches that the gaseous substrate comprises one or more of carbon monoxide, carbon dioxide, and hydrogen (page 1, paragraph [0009]).  Therefore, instant claim 20 is rendered obvious.
	A holding of obviousness is clearly required.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson and Fencl as applied to claims 1-3 and 5-20 above, and further in view of Johannessen (US 2003/0138878).
As discussed above, Simpson and Fencl render obvious claims 1-3 and 5-20.  The references differ from claim 4 in that they do not expressly disclose that the separation of the microbial cells from the fermentation broth (reading on separation of the fermentation liquid broth containing the anaerobic bacterial cells into the cell-free permeate solution and the cell-containing suspension) is by ultrafiltration.  Instead, Simpson teaches that this separation is by filtration (page 5, paragraph [0055]).
Johannessen is directed to treatment of single-cell protein material (page 1, paragraphs [0009]-[0012]).  The single-cell protein materials obtained from a continuous fermentation process will be subjected to centrifugation and filtration, e.g. ultrafiltration, processes to remove most of the water present and to form an aqueous paste or slurry prior to homogenization (page 3, paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the filtration for separating the microbial cells from the fermentation broth with ultrafiltration when performing the method rendered obvious by Simpson in view Fencl for the predictable result of obtaining the separated microbial cells.  It would have been a simple matter of substitution of one form of filtration with another which is recognized for separating cellular material.  There would have been a reasonable expectation of separating microbial cells by ultrafiltration since Johannessen teaches that ultrafiltration is suitable for separating single-cell protein materials (which the microbial cells are drawn to) from a continuous fermentation process, speaking to the technology of the method of Simpson in view of Fencl.  Therefore, instant claim 4 is rendered obvious.
A holding of obviousness is clearly required.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651